Citation Nr: 0202280	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  00-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956. He died in June 1999. This matter comes on 
appeal from a decision of the Seattle VA Regional Office.

The RO has suggested that the issue of entitlement to accrued 
benefits also is on appeal. At a personal hearing held at the 
RO in December 2000, however, it was agreed by the 
undersigned Member of the Board and the appellant that the 
only issue to be considered was service connection for the 
cause of the veteran's death. Accordingly, only that issue 
will be addressed in this decision.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran died in June 1999 due pneumonia due to renal 
failure as a consequence of coronary artery disease.

3.  At the time of his death, service connection was in 
effect for residuals of a hemorrhoidectomy, evaluated as 
noncompensable.

4.  Coronary artery disease resulting in renal failure and 
pneumonia was not present in service or manifested until many 
years thereafter, and such condition was not otherwise 
related to service or service-connected residuals of a 
hemorrhoidectomy.


CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
contribute to the cause of the veteran's death. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
evidence necessary to substantiate her claim.  The RO also 
specifically addressed the applicability of the VCAA to this 
case by correspondence dated in April 2001 and obtained a 
medical opinion from a VA physician that same month. In 
addition, the appellant was provided with the opportunity to 
present testimony in support of her claim at a December 2000 
personal hearing at the RO before the undersigned Member of 
the Board.  The Board finds that any additional development 
is not warranted.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
appellant is required based on the facts of the instant case.


Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b). In the case of contributory cause of death it must 
be shown that it contributed substantially or materially; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. Where a veteran served continuously for a 
period of ninety days or more during a period of war and 
certain chronic diseases (including cardiovascular-renal 
disease) become manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  


Analysis

The veteran died in June 1999. The official death certificate 
indicates that he died from pneumonia of 2 week's duration 
due to renal failure of 1 week's duration as a consequence of 
coronary artery disease of "years" duration. 

A review of service medical records reveals no diagnoses, 
findings or other references to coronary artery disease. 
Private medical records submitted by the appellant in support 
of her claim span the period from 1987 to 1998. These records 
concern treatment received by the veteran for several medical 
problems, to include polyps of the colon and diverticular 
disease. In 1988 and 1991, it was noted that he had 
hypertension. No medical opinion or other competent medical 
evidence serving to establish a relationship between coronary 
artery disease and the veteran's period of military service 
has been provided. 

At the personal hearing held in December 200, the appellant 
related that her spouse had died at a private medical 
facility following bypass surgery. She recounted that he had 
first experienced heart problems about age 50 or 51. He had 
had chest pain and tightness and breathing problems. The 
appellant discussed the different medical facilities where 
the veteran had been provided treatment for his cardiac 
condition. Although records from these facilities have not 
been obtained, the Board finds that, as there is no 
suggestion that these records would be probative as to the 
questions now at issue, a fair, reasoned decision on the 
merits of the appellant's claim can be reached without adding 
them to the record. 

In April 2001, the claims folder was provided to a VA 
physician for an opinion regarding the merits of the appeal 
at issue. It was his conclusion that there was no etiological 
relationship between the veteran's hemorrhoids or colonic 
polyps and the conditions which caused his death. 

In reaching its decision, the Board has taken into account 
the contentions of the appellant concerning the possible 
connection between the veteran's service-connected 
hemorrhoidectomy residuals and his death. Nevertheless a 
layperson such as the appellant can only provide an 
eyewitness account of visible symptoms.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994).  The capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not show that the 
appellant possesses the requisite expertise to render a 
medical opinion in this case.

Accordingly, the Board finds that the record fails to 
demonstrate that the underlying cause of the veteran's death, 
coronary artery disease, had its onset in service or was 
manifested within one of service discharge, or that this 
condition was otherwise related to service. Further, there is 
no competent medical evidence to suggest that service-
connected hemorrhoidectomy residuals caused or contributed to 
cause the terminal coronary artery disease or in any way 
played a role in the veteran's demise. Consequently, service 
connection for the cause of the veteran's death is not in 
order. The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

